DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (EP 1939134) in view of Harms, Jr. et al. (2015/0321594).


Determining the starting position of the n members with the help of sensors (pgph 0023 and pgph 0037)
Input of a direction vector and a velocity parameter (Remote control in pgph 0023 indicates a direction and a speed can also be specified pgph 0044)
Determining a target position (pgph 0038 – “ movement planning unit” indicates a direction and a “target position”), which should be assumed by a suction crown on the free end of the last member
Determining n angle changes which must be carried out on the n members in order to reach the target position while maintaining the following condition
The suction crown moves into the target position along a straight path of movement (pgph 0020)
Controlling the drives associated with the n members in order to perform the predetermined angle change on the n members (pgph 0043)
Cyclically repeating the aforementioned method steps until the direction vector and/or the velocity parameter are zero (pgph 0075. Movement corresponds to rocker/joystick movement, therefore movement continues in response to continued movement of the joystick rocker until the joystick/rocker stops moving/ ie. the boom is in the desired location)

While Tang discloses the invention as described above, it fails to disclose that the hose is a suction hose of a suction dredge.  Like Tang, Harms also discloses an articulated hose on a mobile vehicle typically associated with a pump hose.  Unlike Tang, Harms discloses that such a vehicle can be repurposed to be used as a suction dredge vehicle 


Regarding claim 2, the combination discloses that the angle changes are determined and the sum of all angle changed on the n members is minimal (Tang discloses straight line motion pgph 0020 which would mean a minimal angle change of the n boom members).

Regarding claim 3, the combination discloses that the angular velocities are determined when the angle changes are determined and the angle changes are carried out when the drives are controlled (pgph 0044 and 0045).

Regarding claim 4, the combination discloses that the direction and speed are adjusted by an operating lever (71-75 – paragraph 0072).

Regarding claims 6 and 7, the combination doesn’t specifically disclose the use of inverse kinematics of a table of values for determining the angle changes of the hose mount however inverse kinematics and precalculated tables are both a well-known means of calculation for determining the position of a variable joint member.  It would have been an obvious matter of design choice to utilize inverse kinematics or a table of values to calculate the angular position of the n members in the combination of Tang and Harms as applicant has not stated that this particular means of calculation solves any stated problem or is for any particular purpose.

Regarding claims 8 and 9, the combination discloses that the direction vector is made up of sub vectors and likes in a vertically spanned X-Y plane and a rotational angle is 

Regarding claim 10, the combination discloses that the device comprises a suction dredge (Harms) and that the vehicle contains a frame, collecting chamber, suction fan, articulated hose mount and control unit.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (EP 1939134) in view of Harms, Jr. et al. (2015/0321594) as applied to claim 1 above and further in view of Vermeulen (4,242,815).

Regarding claim 5, the combination of Tang et al. and Harms, Jr. et al. discloses the invention as described above, but fails to disclose limit values for the angle and or velocity that can be preselected for at least one of the n members.  Like the combination, Vermeulen also discloses an adjustable vacuum hose member for a dredging device.  Unlike the combination, Vermeulen discloses that it is known to provide limit values for the adjustment mechanisms to maintain the hose in the desired position (column 3 lines 53-68).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include preselected adjustable limit values in the combination as taught by Vermeulen to provide more accurate control of the n members of the hose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671